Citation Nr: 1547658	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and an adjustment disorder.

2.  Entitlement to service connection for right foot disability, including as due to service-connected right knee disability.

3.  Entitlement to service connection for bilateral hip disability, including as due to service-connected right knee disability.

4.  Entitlement to service connection for skin disability, including on the right leg, including as due to service-connected right knee disability.

5.  Entitlement to a higher rating for right knee disability: rated 10 percent disabling on the basis of limited flexion for arthritis of the right knee prior to January 28, 2009; 20 percent disabling on the basis of limited extension from January 28, 2009 to March 5, 2009, and as 30 percent disabling since May 1, 2010 on the basis of residuals of knee replacement.

6.  Entitlement to a higher rating for left ankle disability, evaluated as 10 percent disabling prior to July 14, 2014, and as 20 percent disabling thereafter.

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), other than for right knee disability from March 5, 2009 to May 1, 2010, and prior to July 14, 2014.

8.  Whether there was clear and unmistakable error (CUE) in an August 12, 2014 rating decision that assigned a 20 percent rating for surgical scars of the left ankle and right knee, effective from July 14, 2014.  

9.  Entitlement to a higher initial rating for chronic back strain with degenerative arthritis, evaluated as 10 percent disabling prior to July 14, 2014, and as 20 percent disabling thereafter.

10.  Entitlement to a higher initial rating for right ankle disability, evaluated as 10 percent disabling prior to July 14, 2014, and as 20 percent disabling thereafter.

11.   Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A September 2005 rating decision denied ratings higher than 10 percent for the Veteran's service-connected right knee and left ankle disabilities.  On May 24, 2006, he submitted statement evidencing a claim for increased ratings, essentially indicating a worsening of his disabilities.  New and material evidence received within the appeal period after a VA decision is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2015).

Even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran's May 24, 2006 statement constitutes new and material evidence.  38 C.F.R. § 3.156(b).  Thus, the September 2005 rating action is the proper rating decision on appeal as to his increased rating claims.

A May 2007 rating decision denied ratings higher than 10 percent for the Veteran's service-connected right knee and left ankle disabilities, and entitlement to a TDIU.

A January 2009 rating decision denied service connection for plantar fasciitis of the right foot, osteoarthritis of the bilateral hips, and skin disability.  The Veteran's March 2008 and May 2012 substantive appeals did not address right foot, hip, or skin disorders.  However, a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal (notwithstanding an April 2012 rating decision that denied a request to reopen the claims for right foot and bilateral hip disorders).  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In March 2009, the Veteran and his mother testified during a personal hearing at the RO.  A transcript of the hearing is of record.

An August 2009 rating decision discontinued the 10 percent rating for arthritis of the right knee, and assigned a 20 percent rating for arthritis of the right knee with limited extension from January 28, 2009 to March 5, 2009, a 100 percent rating status post right total knee replacement (TKR) from March 5, 2009 May 1, 2010, and a 30 percent rating on the basis of residuals of knee replacement thereafter.

A June 2010 rating decision denied service connection for PTSD.  The Board is mindful that a claim should be broadly construed and, thus, the instant claim has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

A June 2011 rating decision granted service connection for chronic back strain with degenerative arthritis, and right ankle disability; each was assigned an initial 10 percent disability rating.

In November 2012, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

An August 2014 rating decision granted 20 percent ratings for back and right ankle disabilities, effective from July 14, 2014.  

The August 2014 rating decision also granted a 20 percent rating for left ankle disability, effective from July 14, 2014.  In September and November 2014, the Veteran claimed that there was CUE in that rating decision.  A December 2014 rating decision denied the Veteran's claim.  Nevertheless, the staged rating for his left ankle disability is part and parcel of his increased rating claim currently on appeal before the Board.  Hart v. Mansfield, 21 Vet. App. at 505 (2007).

In June 2015, the Veteran testified without representation during a hearing before the undersigned, that was conducted by video conference.  A transcript of the hearing is of record.  

There is contradictory information regarding representation in this case.  In July 2010, the Veteran indicated that he wanted to represent himself.  A June 2011 VA Form 21-22a appoints C.L. as the Veteran's agent.  In a March 2012 VA Form 21-22, the Veteran appointed the Veterans of Foreign Wars (VFW) as his representative.  In April 2012, the VFW advised VA that it revoked representation of the Veteran.  

In August 2012, an RO representative contacted the Veteran, who indicated that he wanted to represent himself.  He explained that he submitted documentation to revoke the agent's power of attorney.  The RO representative was unable to locate the documents in the file and advised the Veteran that VA would acknowledge he was representing himself.  In an August 2012 letter, the RO advised C.L., that it received notification from Veteran that he chose revoke the agent's representation, and represent himself.

In November 2012, C.L. withdrew as the Veteran's agent.  In March 2013, the Veteran stated that he was representing himself.  A VA Form 21-22 signed by the him in November 2013 appoints the Michigan Veterans Affairs Agency as his representative.  

At his Board hearing, the Veteran was unrepresented.  He stated that he had "a service organization officer who had authority to respond for me and he didn't.  That's one reason I took myself off.  I took over my case."  However, there is no document in the file revoking the Veteran's appointment of the Michigan Veterans Affairs Agency or appointing a new representative.  See e.g., 38 C.F.R. § 20.600 (2015).  The Board finds that the Michigan Veterans Affairs Agency remains as the Veteran's representative.

During the hearing, the issue of service connection for back disability was mistakenly identified as on appeal.  The record shows that the matter of service connection for back disability has not been developed for appellate consideration, as the record shows that in June 2011, service connection for chronic back strain with degenerative arthritis was granted.  

The Veteran received a 100 percent rating for his right knee disability from March 5, 2009 to May 1, 2010 and is in receipt of a 100 percent combined disability rating since July 14, 2014.  

While no additional disability compensation can be paid when a total schedular disability rating is in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of SMC at the housebound rate.  See e.g., Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008); see also Buie v. Shinseki, 24 Vet. App. at 250.  Thus, the Board must consider the Veteran's entitlement to SMC at the housebound rate.

An April 2012 rating decision granted service connection for surgical scars of the right knee and left ankle and assigned a 10 percent disability rating, effective October 15, 2010.  An unappealed June 2014 rating decision found no CUE in that decision.  An August 2014 rating decision granted a 20 percent rating for surgical cars of the right knee and left ankle, effective from July 14, 2014.  The December 2014 rating decision found no CUE in that decision 

During his Board hearing, the Veteran stated that a rating higher than 10 percent, and an effective date earlier than 2010 is warranted for his surgical scars.  In November 2011, he claimed an effective date earlier than August 1, 1997 for the grant of service connection for left ankle arthritis.  There can be no free standing claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran also claims that the surgical scars of his right knee and left ankle should be assigned separate disability ratings.  In June 2010, he raised a claim of CUE with a June 2010 rating decision that denied service connection for back disability and PTSD.  The Veteran also raised a claim for service connection for a vertebral fracture.  

The matters of entitlement to service connection for a vertebral fracture, separate, compensable disability ratings for surgical scars of the right knee and left ankle, and whether there was CUE in the June 2010 rating decision that denied service connection for a back disability and PTSD, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

In June 2011, the Veteran argued that his combined disability rating should be 90 rather than 70 percent from July 1, 2011, and that his service-connected disabilities should be individually rated.  In June and November 2010, May 2012, June 2013, and during his Board hearing, he requested that VA credit him for combat status for the injuries he sustained in service.  These matters are referred to the AOJ to provide a written response to the Veteran's requests.

The issues of service connection for psychiatric, right foot, bilateral hip, and skin disabilities, increased ratings for right knee (extra-schedular), right and left ankles, back, a TDIU prior to May 1, 2010,  SMC, and CUE in the August 12, 2014 rating decision that assigned the 20 percent rating for surgical scars from July 14, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  From April 20, 2005 to March 5, 2009, the Veteran's right knee disability resulted in frequent episodes of locking, pain, and effusion in the joint due to a meniscus injury, as well as findings that approximate slight instability. 

2.  Right knee limitation of motion was no more than from 0 degrees of extension to 130 degrees of flexion from April 20, 2005 to January 28, 2009, and no more than 15 degrees less than full extension and 105 degrees of extension to March 5, 2009.

3.  Since May 1, 2010, the Veteran has experienced chronic residuals of right knee replacement surgery consisting of severe painful motion or weakness.

4.  The Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities from May 1, 2010 to July 14, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis on the basis of limited flexion from April 20, 2005 to January 28, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5260 (2015).

2.  The criteria for a separate 10 percent rating for right knee instability from April 20, 2005 to March 5, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 (2015).

3.  The criteria for a rating in excess of 20 percent for right knee arthritis on the basis of limited extension from January 28, 2009 to March 5, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5261 (2015).

4.  The criteria for a separate 20 percent rating for locking, pain, and effusion in the right knee joint were met from April 20, 2005 to March 5, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 5258, 5259 (2015). 

5.  The criteria for a 60 percent rating for residuals of a total right knee replacement have been met since May 1, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015). 

6.  The criteria for entitlement to a TDIU have been met from May 1, 2010 to July 14, 2014.  38 U.S.C.A. § 115 ; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In numerous letters, and during his two personal hearings, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

VA has also satisfied the duty to assist.  The RO assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service treatment records.  The Veteran also had two hearings before VA hearing officers, and a hearing before the undersigned that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2) (2015); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  See Bryant, 23 Vet. App. at 496.

At his Board hearing the Veteran was asked about his right knee symptoms and their effect on his employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could help substantiate the claim both on a schedular and extraschedular basis.  There was not an explicit discussion of the reasons why the AOJ had declined to provide a higher rating, but the AOJ previously sent the Veteran a statement of the case, supplemental statements of the case, and rating decisions, that explained the basis for its decision. 

During the hearing, the Veteran testified that his knee disability had worsened.  While a new VA examination may be relevant for extra-schedular consideration, it is unnecessary to rate the Veteran's right knee disability on a schedular basis as he is granted the maximum percentage allowed under the rating criteria for residuals of knee replacement, as discussed below. 

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2).

II. Factual Background and Analysis

A. Increased Rating for Right Knee Disability

General Rating Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 505.

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service connection for the Veteran's right knee disability was granted by the RO in an April 1993 rating decision and assigned a 10 percent disability rating under Diagnostic Code 5299-5257, for knee instability.  38 C.F.R. §  4.71a.  

In July 1997, the RO granted a 20 percent rating for moderate right knee instability for two months, followed by a temporary total evaluation of 100 percent, after which a 10 percent rating for slight knee instability was assigned from August 1997. 

On April 20, 2005, the RO received the Veteran's claim for an increased rating for his right knee disability.  The September 2005 rating decision continued the 10 percent rating for right knee disability under Diagnostic Code 5259, that evaluates removal of semilunar cartilage.  

The February 2007 rating decision continued the 10 percent rating for degenerative joint disease of the right knee, and evaluated it under Diagnostic Code 5010-5260, for limited knee flexion.

April 20, 2005 to March 5, 2009

In a May 19, 2005 statement, an orthopedist at the Henry Ford Medical Centers (HFMC) indicated that the Veteran had known right knee osteoarthritis  involving bone on bone changes at the lateral compartment as well as severe changes at the patellofemoral joint.  The Veteran was becoming more symptomatic in regards to pain and restriction of motion with swelling after weight bearing activities.  The physician requested that the Veteran be allowed to obtain a Postal Service handicap sticker to minimize his walking activities.

A May 2005 VA examination showed that the Veteran reported right knee stiffness and swelling with weekly flare-ups of severe knee pain.  He did not use a cane, brace, or orthotics.  His knee interfered with daily activities.  The Veteran worked at the Post Office and was unable to work an entire week due to the right knee pain.  On examination, there was right knee edema and slight effusion with no instability appreciated.  Range of motion of the Veteran's knee was from 0 degrees of extension to 130 degrees of flexion.  There was laxity of the medial collateral ligament (MCL).

An August 2006 VA examination showed that the Veteran reported a giving out sensation of his right knee joint for which he used knee braces almost daily constantly.  His right knee disability resulted in range of knee motion from 0 degrees of extension to 120 degrees of flexion and negative McMurray and drawer tests.  

An October 18, 2007 statement from a HFMC orthopedist reflects that the Veteran had severe osteoarthritis in his right knee that was conservatively treated with icing, pain medications, physical therapy, home exercises, unloader braces, and injections.

A January 28, 2009 HFMC treatment record shows that the Veteran's right knee flexion was to 105 degrees and there was 15 degrees less than full extension

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Knee flexion limited to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A rating in excess of 10 percent for limited flexion requires flexion limited to 30 degrees.  Id.  Extension limited to 10 degrees warrants a 10 percent rating and a 20 percent rating requires extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As the May 2005 VA examiner reported right knee extension to 0 degrees and flexion to 130 degrees, and the August 2006 VA examiner reported right knee extension to 0 degrees and flexion to 120 degrees, the 10 percent rating assigned under Diagnostic Code 5010-5260 is appropriate for the period from April 20, 2005 to January 28, 2009.   

Separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97.  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In May 2005, the Veteran denied instability but the examiner reported findings of MCL laxity.  In August 2006, the Veteran specifically reported a giving out sensation of his right knee joint for which he used knee braces almost daily constantly, although the examiner noted that testing was negative for right knee instability, as did the January 28, 2009 HFMC clinician who also noted the Veteran's use of a lateral unloader brace.  At the very least, such findings approximate slight instability.  Giving the Veteran the benefit of the doubt, a separate 10 percent rating for slight right knee instability under Diagnostic Code 5257 is appropriate for the period from April 20, 2005 to March 5, 2009.

The right knee disability warrants an additional 20 percent rating under Diagnostic Code 5258 due to a right meniscus injury that resulted in episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran had surgery to repair his right meniscus in 1991 and underwent a partial lateral meniscectomy in May 1997.  The surgical report from the Veteran's March 2009 knee replacement surgery indicates "significant loss of cartilage in both the lateral compartments and patellofemoral compartment" at the time of the surgery, that suggests the meniscus was not totally removed from the Veteran's knee.  

During the May 2005 VA examination, the Veteran reported knee pain, swelling, and stiffness, and the examiner noted clinical findings of slight effusion.  At the August 2006 VA examination, the Veteran reported locking, pain, and swelling in his right knee.  The January 28, 2009 private treatment record notes pain, swelling, and mild joint effusion in his right knee.  Thus, the Veteran is entitled to a 20 percent rating under Diagnostic Code 5258.  VA cannot assign an additional rating for removal of the semilunar cartilage without constituting pyramiding as the language of Diagnostic Code 5259 is broad and covers any symptoms associated with removal of the semilunar cartilage.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. §§ 4.14 , 4.71(a).

Since May 1, 2010

Since May 1, 2010, the Veteran's right knee has been rated as 30 percent disabling under Diagnostic Code 5055 for a prosthetic replacement of a knee joint.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5055 provides criteria for rating residuals of knee replacement.  38 C.F.R. § 4.71a.  A 100 percent rating is provided for the year following implantation of the prosthesis.  A 60 percent rating is provided thereafter, if there is severe painful motion or weakness.  Intermediate degrees of disability are rated by analogy on the basis of limitation of motion or ankylosis under Diagnostic Codes 5256, 5260 and 5261.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A July 14, 2014 VA examiner noted that the Veteran had chronic residuals of right knee replacement surgery consisting of severe painful motion or weakness.  While noting slightly more limitation of motion in the right knee, a July 7, 2014 VA examiner indicated that the Veteran had daily pain and flare-ups, and a September 2010 VA examiner reported the Veteran's severe pain with all motion and inability to tolerate repetitive motion.  As the evidence is in at least relative equipoise, the benefit of the doubt must be given to the Veteran, necessitating a 60 percent rating under Diagnostic Code 5055.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.71(a). 

A 60 percent rating under Diagnostic Code 5055 is the maximum schedular rating that could be assigned for disabilities at knee level.  38 C.F.R. § 4.68 (2015) (providing that ratings cannot exceed those provided for amputation at the level of disability); see 38 C.F.R. § 4.71a , Diagnostic Codes 5162-5164 (2015) (providing a 60 percent rating for amputations at the middle third of the thigh or lower).  The amputation rule would preclude continuation of the separate ratings for instability and locking as of the date the 60 percent rating became effective.

B. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Given the Board's decision herein, the Veteran is now in receipt of a 60 percent rating for right knee replacement residuals since May 1, 2010.  As of that date, service connection is also in effect for back and left ankle disabilities, assigned 10 percent ratings; he thus meets the percentage requirements for a TDIU since May 1, 2010.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 ; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, supra

A November 2007 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in 2007 and his knee disability affected full time employment in 2007.  He worked full time as a mail hander from 1994 to the present and lost time from work due to knee disability from May to July 2006.  He completed two years of college. 

In a May 2010 VA Form 21-8940, the Veteran reported that he last worked full time in February 2010 and became too disabled to work in August 2010.  He worked as a federal worker and loading trucks for the Post Office from 1994 to 2010.  

The evidence shows that the Social Security Administration (SSA) found the Veteran totally disabled and unable to work since February 2010 due, in part, to osteoarthrosis and allied disorders.

A March 2010 Workwell Functional Capacity Evaluation found that the Veteran functioned at a sedentary level of work.  He was able to stand, walk, and stair climb on a rare basis and should avoid crouching,  kneeling and low-level tasks.  The Veteran was able to function at a sedentary job in a seated position with the ability to stand as needed.  He was able to ambulate community distances on a rare to occasional basis as needed.  He will need to sit or stand as needed with no prolonged standing.  He should be able to function in an eight hour shift with the above guidelines

A United States Postal Service personnel record shows that the Veteran's last day in pay status was in March 2010, according to an August 2010 record.

In April 2010, the United States Postal Office's Detroit Committee on Reasonable Accommodation responded to the Veteran's request.  He was considered unqualified to be a Mail Handler and was unable to perform the core duties of his bid position.  He was offered an assignment at the Detroit Call Center but refused that position and did not want to discuss anything further.

A June 2010 Agency Certification of Reassignment and Accommodation Efforts record indicates that reassignment was not possible (for the Veteran).  There were no vacant positions at the agency, at the same grade or pay level and tenure within the same commuting area, for which he met the minimum qualification standards.

In August 2010, the United States Office of Personnel Management considered the Veteran disabled as a mail handler due to back and knee disabilities.  

In September 2010, a VA examiner noted that the Veteran said he retired in August 2010 and was told he could not continue work at the Post Office because of multiple joint and back pain.  The examiner opined that the Veteran would appear employable on a full time sedentary basis only secondary to multiple joint and back pain that limited any standing and weight bearing.  The examiner did not provide examples of the type of jobs the Veteran could perform.

A July 2013 Ergo Science Physical Work Performance Evaluation found the Veteran's level of work fell within the sedentary range.  Due to his limited ability to sit, he would have to alternate between sitting and other tasks to tolerate the sedentary level of work for the full work day/week. 

The July 7, 2014 VA examiner opined that the Veteran's service-connected disabilities were not likely to prevent him from doing light duty sedentary work-related jobs.  The examiner did not provide examples of the type of jobs the Veteran could perform.

The July 14, 2014 VA examiner observed that the Veteran's knee disabilities affected his ability to work.  The examiner noted rehabilitation institute recommendations for no bending, lifting, or prolonged sitting or standing.  In the examiner's opinion, the Veteran's service-connected disabilities were not likely to impact his ability to obtain and sustain substantially gainful employment.  The examiner did not provide examples of the type of jobs the Veteran could perform.

The Veteran contends that he became unemployable due to his knee, ankle, and other disabilities when he experienced difficulty obtaining sedentary work at the United States Postal Service in 2006 and when he retired from there in 2010. 

The only arguably sedentary employment the Veteran ever performed was as a mail handler, but that employment would require the ability to lift and carry heavy mail sacks.  In his work unloading mail trucks for the Postal Service, he was presumably required to stand on concrete for long periods.  He rejected a call center job in April 2010, but that would likely require prolonged sitting.  In addition, the SSA found the Veteran unemployable in large part due to his knee, back, and ankle disabilities.

The evidence is at least in equipoise as to whether the Veteran's service-connected knee, back, and ankle disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The evidence also shows that he has other significant, non-service-connected disabilities.  The court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Resolving doubt in the Veteran's favor, a TDIU is granted from May 1, 2010 to July 14, 2014.  38 U.S.C.A. § 5107(b); Gilbert.  The matter of entitlement to a TDIU prior to May 1, 2010 is discussed in the remand below.
ORDER

A rating in excess of 10 percent for right knee arthritis on the basis of limited flexion during the period from April 20, 2005 to January 28, 2009 is denied.

A separate 10 percent rating for slight instability of the right knee from April 20, 2005 to March 5, 2009 is granted.

A rating in excess of 20 percent for limited extension of the right knee during the period from January 28, 2009, to May 5, 2009 is denied.

A separate 20 percent rating for right meniscus injury from April 20, 2005 to March 5, 2009 is granted.

A 60 percent rating for a right knee disability since May 1, 2010 is granted.

A TDIU is granted from May 1, 2010 to July 14, 2014.


REMAND

Right Knee and Left Ankle

At the July 14, 2014 VA examination, the examiner noted that the Veteran had flare-ups of right knee disability.  VA is required to obtain examination findings as to whether, and to what extent, there is additional limitation of motion due to this factor.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet App 202, 205-6 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The examiner did not provide this information.  See July 14, 2014 VA examination report at page 32.

During his June 2015 Board hearing, the Veteran testified that his right knee and left ankle disabilities had worsened his last VA examination in July 2014. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A new examination is needed.

The Board is also required to consider whether a schedular evaluation is inadequate for any time during the appeal period, thus requiring that the AOJ refer the claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

During the June 2015 hearing, the Veteran's testimony indicated that his right knee disability resulted in symptomatology that is not contemplated by the diagnostic criteria including a loss of balance due to the right knee that caused him to fall back and injure his left hand that required surgery.  The Veteran also testified his right knee disability interfered with his employment.  He stopped working in February 2010 and prior to that reduced the number of hours he worked per week and frequently had to use vacation and sick leave to recover from flare-ups brought on by his disability.  He also sought medical care on a routine basis and was hospitalized due to a knee replacement surgery. 

Records also show that in mid-2006, the Veteran's right knee was treated with steroid injections for which he lost time from work.  Physicians allowed him to return to work with limitations that his employer, the United States Postal Service, could not accommodate. 

As the Veteran has described symptomatology not contemplated by the rating criteria, as well as marked interference with employment and hospitalizations, a referral to the Under Secretary for Benefits or to the Director, Compensation and Pension Service for extra-schedular consideration is required.  It is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Consideration should also be given to an extra-schedular rating based upon the  combined effects of the Veteran's service-connected disabilities: recurrent gastritis, right knee status post TKR, degenerative arthritis of the left knee with instability, right and left ankle disabilities, chronic back strain with degenerative arthritis, surgical scars of the right knee and left ankle, and radiculopathy of the left and right lower extremities.  See  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Psychiatric Disorder

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record contains competent evidence of an adjustment disorder with mixed anxiety and depression and PTSD, in August 2009 and March 2013 VA treatment records.  A July 2009 VA treatment record shows major depression secondary to general medical condition.  These treatment records and the Veteran's reports suggest that the disorder may be related to service.  An examination is needed to determine whether the psychiatric is related to a disease or injury in service.

Right Foot and Bilateral Hip Disabilities

The Veteran asserts that he has right foot and bilateral hip disabilities due to compensating from weight bearing because of service-connected left ankle and right knee disabilities.  See Board hearing transcript at pages 10-11.  His gait and body alignment were off, that affected his hips.  Id. at 12.  

The Veteran has plantar fasciitis of the right foot and minimal degenerative joint disease of the hip joints.  In August 2008, a VA examiner noted complaints of right foot pain mostly in the heel since late 2007 and pain in both hip joints on and off since 2006 but almost daily since 2007.  Diagnoses included plantar fasciitis of the right foot and minimal degenerative joint disease involving both hips that, in the examiner's opinion were not likely related to the Veteran's service-connected right knee condition.  The examiner noted that the hip disability was part and parcel of an early degenerative process.

In September 2010, the VA examiner opined that the Veteran's joint pain, including hip pain, was not due to bilateral knee and left ankle disability, and likely related to an early degenerative condition.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

Given the Veteran's testimony, and in the interest of due process, he should be afforded a new VA examination by a physician to determine if his service-connected right knee or left ankle caused or aggravated a right foot or bilateral hip disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

Skin Disability

The Veteran claims he has a skin irritation that developed after he started wearing a metal knee brace on his right knee in approximately 2005 or 2006.  See Board hearing transcript at page 17.  After his TKR, his skin disability worsened and he saw a dermatologist at the VA medical center (VAMC) in Detroit, who could not rule out an allergy to the right knee replacement.  Id. at 15-16.  The Veteran treated his skin disability with prescribed medications and topical creams prescribed in the Dermatology clinic.

In August 2008, the VA examiner noted the Veteran's complaints of right lower extremity skin breaking out related to his new knee braces.  He use hard braces since June 2007.  The Veteran's skin was presently asymptomatic and the examiner found no documentation of skin lesions related to right knee braces in the Veteran's available electronic medical data.  A skin disability was not diagnosed.

In January 2009, the HFMC clinician noted that the Veteran had some mild sensory changes to light touch on the inner part of his right leg but could feel light touch.  The Veteran attributed this to wearing his lateral unloader brace.

VA treatment records show that, in October 2013, the Veteran's medical problems included folliculitis, a rash and other nonspecific skin eruption, and acne.  I

In light of this, and, given the Veteran's reports of recent treatment in the VAMC Dermatology clinic, he should be afforded a new VA examination by a physician to determine if his service-connected right knee caused or aggravated a skin disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.


TDIU

VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating was previously granted due to the combined impact of the Veteran's service-connected disabilities from July 14, 2014, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service connected disabilities and additional compensation totaling 50 percent or more.  Buie.

Other

A July 2006 Notice of Determination from the Office of Workers' & Unemployment Compensation found the Veteran eligible for benefits from May 2006.  A January 2010 letter noted a March 14, 2005 injury and an accepted right knee claim.  An October 2010 letter to VA from the Office of Workers' Comp Programs suggests that the Veteran received Workers' Comp benefits.  Efforts should be made to obtain records associated with his claim.

The June 2011 rating decision granted service connection for back and right ankle disabilities, each assigned an initial 10 percent rating.  In June 2011, the Veteran stated that he was "only awarded 10% compensation" and requested that the "10% be corrected to 20%".  It seems that the Veteran was disagreeing with the initial disability evaluation assigned for his back and right ankle disabilities.  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The December 2014 rating decision found no CUE in the August 2014 rating decision that granted a 20 percent rating for the Veteran's left ankle and right knee surgical scars, effective from July 14, 2014.  During his Board hearing, the Veteran disagreed with that determination, stating that an earlier effective date was warranted.  See Board hearing transcript at page 21.  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of higher initial ratings for back and right ankle disabilities, each evaluated as 10 percent disabling prior to July 14, 2014, and as 20 percent disabling thereafter; and whether there was clear and unmistakable error in an August 12, 2014 rating decision that granted a 20 percent rating for surgical scars of the left ankle and right knee, effective July 14, 2014.  If, and only if, the Veteran timely perfects an appeal as to these matters, should the claims be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment for the disabilities at issue at the VAMC in Detroit to specifically including Dermatology Clinic records, dated since October 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Obtain all records associated with the Veteran's Workers' Comp claim in approximately 2005 or 2006.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completion of the development requested above, schedule the Veteran for VA orthopedic and dermatologic examinations performed by physicians (preferably an orthopedist and dermatologist) of his right foot, bilateral hips, and skin, to determine the etiology of any right foot, bilateral hip, and skin disability, and to evaluate the current severity and all orthopedic and neurologic manifestations of his service-connected right knee and left ankle disabilities.  The claims folder must be reviewed by the examiners. 

a. Right Foot and Bilateral Hip

i. The examiner should determine if the Veteran has a had a right foot or bilateral hip disability at any time since 2007, including plantar fasciitis, degenerative joint disease of the bilateral hips, or another disability.

ii.  If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected right knee or left ankle disability?

iii. If not, is it at least as likely as not aggravated by service-connected right knee or left ankle disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of right foot or bilateral hip disability prior to aggravation?

b. Skin

i. The examiner should determine if the Veteran has a had a skin disability at any time since 2007.

ii.  If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected right knee disability?

iii.  If not, is it at least as likely as not aggravated by service-connected right knee syndrome disability including use of a right knee unloader brace?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of skin disability prior to aggravation?

iv. In rendering an opinion, the examiner is particularly requested to address the January 28, 2009 HFMC record noting some mild sensory changes to light touch on the inner part of the Veteran's right leg that he attributed to wearing his lateral unloader brace, and the Veteran's assertions of a skin irritation from wearing a knee brace prior to his March 2009 total knee replacement, and to an allergic reaction to the right knee replacement metal.

The examiner(s) must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

If the examiner(s) is(are) unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

c. Left Ankle and Right Knee

i. The examiner should comment as to the Veteran's right knee extension, flexion, left ankle plantar flexion, and any knee or ankle ankylosis, lateral instability or subluxation, or arthritis of the right knee or left ankle. 

ii. The examiner should conduct range of motion testing and provide an opinion as to whether there is additional limitation of motion (either noted on examination or as credibly reported by the Veteran) due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

iii. The examiner should report the presence or absence of lateral instability or recurrent subluxation in the right knee or left ankle.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such.

iv. The examiner should provide a full description of the effects the right knee or left ankle disability has had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2005).

Reasons should be provided for all opinions rendered.

5. Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD or an adjustment disorder, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum.

a. The examiner should identify all current psychiatric diagnoses, including an adjustment disorder, anxiety, depression,  major depression due to general medical condition, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2009). 

b. For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2009) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service, or are proximately due to service-connected disability?

c. If not, is a psychiatric disability(ies) at least as likely as not aggravated by service-connected disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of skin disability prior to aggravation?

d. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis.

e. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of an adjustment disorder with mixed anxiety and depression, depression secondary to general medical condition, and provisional diagnosis of PTSD

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6. Refer the Veteran's case to VA's Director of C&P for:

a. consideration of entitlement to an extra-schedular rating for right knee disability under 38 C.F.R. § 321(b)(1); 

b. consideration of entitlement to an extra-schedular rating based upon the combined effects of the Veteran's service-connected disabilities: recurrent gastritis, right and left knee and ankle disabilities, chronic back strain with degenerative arthritis, right and left lower extremity radiculopathy, and residual surgical scars of the left ankle and right knee; and 

c. consideration of a TDIU for any period between April 20, 2005 and May 1, 2010 when the Veteran did not meet the percentage requirements for a TDIU in accordance with 38 C.F.R. § 4.16(b).  

7. The AOJ should consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service-connected disabilities alone (recurrent gastritis, right and left knee and ankle disabilities, chronic back strain with degenerative arthritis, right and left lower extremity radiculopathy, and residual surgical scars of the left ankle and right knee), and adjudicate entitlement to SMC on account of being housebound.

8. If any benefit sought on appeal is denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


